Citation Nr: 0112871	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for 
hypoparathyroidism, currently evaluated at 10 percent.

2.  Entitlement to an increased rating for degenerative disc 
disease with cervical stenosis of the cervical spine, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from December 27, 1990 to 
September 10, 1991.  She was called to active duty in support 
of Operation Desert Shield/Storm.  She was in Southwest Asia 
from January 22, 1991 to March 26, 1991.  She had 4 years, 7 
months, and 10 days of prior active service and 14 years, 6 
months, and 24 days of prior unverified service in the 
reserves.  In view of the issues before the Board, this 
information is not in need of verification prior to 
proceeding.

By rating decision in September 1992, service connection was 
granted for degenerative disc disease with cervical stenosis 
of the cervical spine with paresthesia of both hands.  By 
rating decision in September 1993, service connection was 
granted for hypoparathyroidism.  In August 1999, the veteran 
filed a claim for an increased rating for disabilities 
including parathyroid and cervical spine disabilities.  

This appeal arises from the December 1999 rating decision 
from the Winston-Salem, North Carolina Regional Office (RO) 
that continued the evaluation of the veteran's service 
connected hypoparathyroidism at 10 percent and increased the 
evaluation of the veteran's service connected degenerative 
disc disease with cervical stenosis of the cervical spine 
from 10 percent to 20 percent, effective from August 5, 1999.  
A Notice of Disagreement as to these two issues was filed in 
March 2000 and a Statement of the Case was issued in June 
2000.  A substantive appeal was filed in July 2000 with no 
hearing requested.  The appellant's representative made a 
further written presentation in August 2000.


REMAND

Initially, the undersigned notes that as the veteran has 
submitted a copy of an October 2000 Social Security 
Administration (SSA) decision granting benefits to the 
veteran.  This information was provided directly to the Board 
without a waiver of RO consideration.  Additionally, the VA 
must obtain a copy of the medical records upon which decision 
granting benefits to the veteran was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, in reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in 
October 1999 is inadequate for rating purposes in that the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) were 
not clearly addressed.  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that in 
evaluating a service-connected joint, functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
such functional loss, the provisions of VAOPGCPREC 36-97 
(December 1997) (precedent opinion of the General Counsel of 
the VA) must be taken into account.  This opinion provides 
that Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion and that 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  Therefore, it must be 
additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss in 
evaluating the service connected degenerative disc disease 
with cervical stenosis of the cervical spine.  As well, a 
neurological examination should be provided to fully evaluate 
the veteran's complaints of radiculopathy associated with the 
service connected degenerative disc disease with cervical 
stenosis of the cervical spine. 

It is also noted that during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On Remand, the RO must 
assure that the provisions of this new Act are complied with 
to the extent they apply to the instant issue.

The veteran's attention is directed to the following 
regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hypoparathyroidism and degenerative disc 
disease with cervical stenosis of the 
cervical spine in recent years, to the 
extent not on file.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from the Salisbury, 
North Carolina VA Medical Center, and any 
other VA records identified.

3.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

4.  Following completion of the above 
action, the veteran should be afforded 
appropriate VA examination(s) regarding 
the service connected hypoparathyroidism 
the service connected degenerative disc 
disease with cervical stenosis of the 
cervical spine, to include neurological 
changes.  Current orthopedic, neurologic, 
and endocrinology findings are needed.  
The claims folder must be made available 
to the examiner(s) for review prior to 
the examination(s).  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
If an examiner is unable to make any 
determination requested, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be explained.

The endocrinology examiner should 
indicate whether the veteran has marked 
neuromuscular excitability (such as 
convulsions, muscular spasms (tetany) or 
laryngeal stridor); cataracts; evidence 
of increased intracranial pressure (such 
as papilledema); and/or paresthesias (of 
arms, legs, or circumoral area) related 
to the veteran's service connected 
hypoparathyroidism.  If any specialist 
examination is needed to make these 
determinations, they should be ordered.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's neck and the normal ranges 
of motion.

II.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
degenerative disc disease with 
cervical stenosis of the cervical 
spine, due to any of the following:  
(1) pain on use, including flare 
ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.   

The neurological examiner should describe 
any neurological manifestations referable 
to the service connected degenerative 
disc disease with cervical stenosis of 
the cervical spine.  The discussion must 
include notation as to whether the 
veteran has symptoms compatible with 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examinations, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and her representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




